In an action for a separation, judgment in favor of plaintiff unanimously affirmed, with costs. Under the circumstances here disclosed the defendant may not be heard to impeach the judgment of divorce previously obtained by him in the courts of a foreign jurisdiction, or to assert that he was incapable of entering into a valid marriage with the plaintiff because of his former marriage. (Krause v. Krause, 282 N. Y. 355; Brown v. Brown, 242 App. Div. 33, affd. 266 IT. Y. 532; Stevely v. Stevely, 254 App. Div. 743.) Present — Lewis, P. J., Hagarty, Carswell, Nolan and Sneed, JJ. '.[See post, p. 1072.]